IN THE SUPREME COURT OF THE STATE OF NEVADA


                    RICK AUGUSTINE LOPEZ,                                  No. 65196
                    Appellant,
                    vs.
                    MELANIE JENNIFER LOPEZ,                                     FILED
                    Respondent.
                                                                                JAN 2 7 2016
                                                                               TRACE K LtNDEMAN
                                                                            CLERK OF SUPREME COURT
                                                                           BY      -
                                                                                 DE PUtY CLERK


                                       ORDER OF REVERSAL AND REMAND
                                  This is an appeal from a district court order concerning child
                    custody and relocation. Eighth Judicial District Court, Family Court
                    Division, Clark County; Jack B. Ames, Senior Judge.
                                  The parties have two children together, and prior to
                    separating, lived in Las Vegas, Nevada. After they separated, and before
                    custody of the children was finalized, respondent moved to Arizona
                    without the children. Appellant did not consent to the children moving to
                    Arizona, and both parties sought primary physical custody. During the
                    five-month period before the final custody order was issued, the district
                    court allowed the children to remain in Las Vegas with appellant. After a
                    hearing, the district court awarded primary physical custody of the
                    children to respondent in Arizona.
                                  Having considered the parties' oral arguments and briefs, and
                    the record before this court, we conclude that the district court erred when
                    it failed in both the written order and its comments on the record to make
                    specific findings and provide an adequate explanation of the reason for its
                    custody determination. Davis v. Ewalefo, 131 Nev., Adv. Op. 45, 352 P.3d
1139, 1143 (2015). Such findings and explanation are crucial for appellate

SUPREME COURT
        OF
     NEVADA


(0) 1947A    eat>
                 review as well as enforcement and future modification of a custody order.
                 Id. And although this court reviews a district court custody determination
                 for an abuse of discretion, "deference is not owed to legal error, or to
                 findings so conclusory they may mask legal error." Id. at 1142 (internal
                 citations omitted). Here, the district court's order contains no findings of
                 fact regarding custody or whether relocating to Arizona would serve the
                 children's best interests. See Druckman v. Ruscitti, 130 Nev., Adv. Op. 50,
                 327 P.3d 511, 515 (2014) (providing that when parties share equal custody
                 rights and one seeks to relocate the child, the district court must base its
                 decision on the child's best interest by applying the NRS 125.480(4) (2009)
                 best-interest factors and the Schwartz v. Schwartz, 107 Nev. 378, 383, 812
P.2d 1268, 1271 (1991), relocation factors)." Additionally, rather than
                 ameliorate the lack of findings in the written order, the district court's oral
                 comments on the record are vague and fail to reference governing law.       Cf.
                 Williams v. Williams,     120 Nev. 559, 566, 97 P.3d 1124, 1129 (2004)
                 (recognizing that "[r]ulings supported by substantial evidence will not be
                 disturbed on appeal"). The deficiencies in the district court's written order
                 and oral pronouncements prevent this court from evaluating whether "the
                 custody determination was made for appropriate legal reasons."           Davis,
                 131 Nev., Adv. Op. 45, 352 P.3d at 1143. Accordingly, we reverse the
                 district court's order awarding respondent primary custody of the children


                        'Although the district court's decision was issued before Druckman,
                 the case is still controlling law on appeal. See Leavitt v. Siems, 130 Nev.,
                 Adv. Op. 54, 330 P.3d 1, 5 (2014) (providing that "retroactivity is the
                 default rule [for case law] in civil cases"). Additionally, the district court
                 failed in its comments to reference or apply the controlling law in place at
                 the time of the hearing. See Potter v. Potter, 121 Nev. 613, 618, 119 P.3d
1246, 1249 (2005).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                     in Arizona and remand for additional evidence and proper findings and
                     conclusions of law resolving physical custody and relocation.
                                 Appellant also argues that the district court awarded him
                     temporary primary physical custody of the children while the divorce was
                     pending, and thus, respondent should be held to the more stringent
                     standard for relocating with the children as a non-custodial parent.    See
                     generally Ellis v. Carucci, 123 Nev. 145, 150, 161 P.3d 239, 242 (2007).
                     The district court oral rulings invoked by appellant, however, did not
                     formally award appellant primary physical custody, and instead merely
                     kept physical custody status quo pending a final resolution.    See Rust v.
                     Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987)
                     (providing that oral pronouncements are "ineffective for any purpose").
                     Thus, appellant was not the children's primary custodian and the parties
                     had equal physical custody rights. Druckman, 130 Nev., Adv. Op. 50, 327
P.3d at 515 (providing that when no order addresses physical custody, the
                     parties have equal physical custody rights); see Potter, 121 Nev. at 618,
                     119 P.3d at 1250 (providing that a court may consider "whether one
                     parent had de facto primary custody of the child prior to the [relocation]
                     motion" (emphasis added)).
                                 Finally, as to appellant's contention that the district court
                     displayed misconduct during the custody hearing, we conclude that
                     appellant waived this argument by failing to make a specific objection in
                     the district court. Foley v. Morse & Mowbray, 109 Nev. 116, 120, 848 P.2d




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    44e44
                 519, 521 (1993) (explaining that a party who fails to make a specific
                 objection to judicial misconduct at trial waives the argument on appeal). 2
                               Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                                                 , C.J.
                                                    Parraguirre


                                                                                    J.



                                                                                    J.



                 cc:   Chief Judge, The Eighth Judicial District Court
                       Hon. Jack B. Ames, Senior Judge
                       Steven C. Devney
                       Reisman Sorokac
                       Legal Aid Center of Southern Nevada, Inc.
                       Anne R. Traum
                       Snell & Wilmer, LLP
                       Eighth District Court Clerk

                       2 Tothe extent that appellant asserts judicial bias that implicates
                 the constitutional due process right to a fair trial, because reversal is
                 warranted on other grounds, we decline to decide this issue. Miller v.
                 Burk, 124 Nev. 579, 588-89 & n.26 188 P.3d 1112, 1118-19 & n.26 (2008)
                 (explaining that this court will not decide constitutional questions unless
                 necessary).


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e